19. (
- Before the vote on paragraph 35:
rapporteur. - (ES) Mr President, I should like to propose to the House an oral amendment to paragraph 35. If carried, it would render amendment 24 irrelevant. In English it would read as follows:
'Invites the European Union's trade partners to progressively reduce or dismantle barriers restricting market access for goods'
(ES) The remainder of the text would remain the same. Instead of asking for all barriers restricting market access to be immediately removed in full, it asks for them to be reduced gradually or, where necessary, for them to be dismantled.
(Parliament agreed to accept the amendment)
That concludes the vote.